Opinion filed April 15, 2021




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-19-00128-CR
                                   __________

                    JUAN RAMON BARRON, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 132nd District Court
                             Scurry County, Texas
                          Trial Court Cause No. 10594


                      MEMORANDUM OPINION
       The jury convicted Appellant, Juan Ramon Barron, of the second-degree
felony offense of tampering with physical evidence, namely human corpses. See
TEX. PENAL CODE ANN. § 37.09(c), (d)(1) (West 2016).           The jury assessed
Appellant’s punishment at confinement in the Institutional Division of the Texas
Department of Criminal Justice for a term of ten years. Appellant’s sentence of
confinement was suspended, and Appellant was placed on community supervision
for ten years. The jury also assessed a fine of $10,000.
      Appellant asserts twelve issues on appeal. The core issues asserted by
Appellant are that the evidence is legally insufficient to support the verdict and that
the trial court erred in declaring Appellant’s justification defenses irrelevant and
preventing Appellant from arguing self-defense and presenting evidence of
justification defenses throughout the case. We affirm.
                                 Background Facts
      Around 10:00 p.m., Appellant began drinking, smoking marihuana, and using
cocaine with his girlfriend, whose name at the time was Jamai Nicole Dabney, and
one other friend. Around 4:00 a.m., Appellant heard a knock at the back door.
Appellant grabbed a knife before answering the door, as he was not expecting
company. Two men dressed in all black and wearing ski masks were at the door.
Appellant rushed toward them, yelling, “You ain’t going to rob me . . . .” A fight
ensued between the two men, Appellant, and Dabney. Appellant noticed one of the
men holding a gun. Appellant repeatedly stabbed the man holding the gun in the
neck, face, and “anywhere [Appellant] could reach.” Appellant took the gun from
him, turned around to the other man fighting with Dabney, and “shot the guy until
[Appellant] thought he was dead.”
      Both Dabney and Appellant were still intoxicated during these events and
began to panic. They decided to drag the corpses to the side of the trailer, pull back
the skirt from the bottom of the trailer, and stuff the bodies under the trailer. They
placed the skirt back on the trailer and cleaned the trailer and yard with bleach and
water. Appellant dug up the areas of dirt that were covered in blood, placed the
blood-soaked dirt along with his bloody clothes in blankets, and hid them behind a
shed. Appellant wrapped the gun in a paper towel and placed the gun, along with
the shell casings, in a pizza box on the kitchen table. After sobering up, Appellant
                                          2
and Dabney decided to “turn[] [themselves] in” and went to the police station to
inform the police of what had occurred. Appellant was then arrested and charged
with tampering with physical evidence. The jury convicted Appellant, and this
appeal followed.
                                       Analysis
      I. Sufficiency of the Evidence
      In his twelfth issue on appeal, Appellant contends that the evidence is
insufficient to prove beyond a reasonable doubt that Appellant intended to impair
the availability of the corpses as evidence in future investigations. We review a
challenge to the sufficiency of the evidence under the standard of review set forth in
Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323 S.W.3d 893, 912
(Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex. App.—
Eastland 2010, pet. ref’d). Under the Jackson standard, we review all of the evidence
in the light most favorable to the verdict and determine whether any rational trier of
fact could have found the essential elements of the offense beyond a reasonable
doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim.
App. 2010).
      When conducting a sufficiency review, we consider all of the evidence
admitted at trial, including pieces of evidence that may have been improperly
admitted. Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013); Clayton v.
State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). We defer to the factfinder’s
role as the sole judge of the witnesses’ credibility and the weight their testimony is
to be afforded.    Brooks, 323 S.W.3d at 899. This standard accounts for the
factfinder’s duty to resolve conflicts in the testimony, to weigh the evidence, and to
draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at
319; Clayton, 235 S.W.3d at 778.


                                          3
      It is not necessary that the evidence directly prove the defendant’s guilt;
circumstantial evidence is as probative as direct evidence in establishing a
defendant’s guilt, and circumstantial evidence can alone be sufficient to establish
guilt. Carrizales v. State, 414 S.W.3d 737, 742 (Tex. Crim. App. 2013) (citing
Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)). Each fact need not
point directly and independently to guilt if the cumulative force of all incriminating
circumstances is sufficient to support the conviction. Hooper, 214 S.W.3d at 13.
      A person commits the offense of tampering with evidence if, “knowing that
an offense has been committed, [the person] alters, destroys, or conceals any . . .
thing with intent to impair its . . . availability as evidence in any subsequent
investigation of or official proceeding related to the offense.” PENAL § 37.09(d)(1).
This statute requires proof of three elements: the defendant (1) knew an offense was
committed; (2) concealed, altered, or destroyed a thing; and (3) intended to impair
the availability of that thing as evidence in any subsequent investigation or official
proceeding related to the offense. Stahmann v. State, 602 S.W.3d 573, 576 (Tex.
Crim. App. 2020).
      A person has knowledge of the commission of a murder where that person is
aware at the time of his alleged acts that someone intentionally or knowingly caused
the death of another individual. See PENAL § 19.02(b)(1) (West 2019); Hall v. State,
283 S.W.3d 137, 159 (Tex. App.—Austin 2009, pet. ref’d).
      Proof of actual concealment “requires a showing that the allegedly concealed
item was hidden, removed from sight or notice, or kept from discovery or
observation.” Stahmann, 602 S.W.3d at 581 (quoting Stahmann v. State, 548 S.W.3d
46, 57 (Tex. App.—Corpus Christi–Edinburg 2018), aff’d, 602 S.W.3d 573 (Tex.
Crim. App. 2020)); see also Rotenberry v. State, 245 S.W.3d 583, 586 (Tex. App.—
Fort Worth 2007, pet. ref’d) (noting in dicta that “[the defendant] concealed physical


                                          4
evidence—[the victim’s] body—when [the defendant] hid the body in the septic
tank”).
         A person acts with the intention to impair the availability of the evidence in a
subsequent investigation or proceeding related to the offense when it is the person’s
conscious objective or desire to impair the availability of the evidence. See PENAL
§ 6.03(a) (West 2011). The focus of this element is only whether Appellant intended
to impair the availability of the thing by concealing it; it is not an element of the
offense that concealment actually impair the evidence’s availability. See PENAL
§ 37.09(d)(1); Carnley v. State, 366 S.W.3d 830, 835 (Tex. App.—Fort Worth 2012,
pet. ref’d); Lewis v. State, 56 S.W.3d 617, 625 (Tex. App.—Texarkana 2001, no
pet.).
         The record demonstrates that Appellant expressly admitted to police that he
stabbed one man repeatedly in the face and neck, grabbed the gun from him, and
“shot the [other] guy until [Appellant] thought he was dead. . . . [Appellant] started
thinking of the consequences, and [he] was thinking that [he] should have called the
cops but [he] did not.”1 Appellant stated that he and Dabney dragged the corpses by
their feet, placed them under the trailer, and proceeded to clean up the trailer and
yard with bleach and water. Dabney clarified that they pulled the skirt off the side
of the trailer to “stuff[] them under the house” and then “put the skirt back on and
started cleaning up the house and the yard.” Appellant also told police that he dug
up the areas of dirt that were covered in blood, placed the blood-soaked dirt and their
bloody clothes in blankets, and hid the blankets along with drugs behind a shed.
Appellant admitted to wrapping the gun in a paper towel and placing the gun, along
with the shell casings, in a pizza box on the kitchen table. Moreover, Appellant


         1
         In a separate trial, Appellant was convicted of murder arising from the same criminal episode. We
recently affirmed his murder conviction. See Barron v. State, No. 11-18-00324-CR, 2021 WL 747698
(Tex. App.—Eastland Feb. 26, 2021, pet. filed).
                                                    5
admitted that he later attempted to destroy Dabney’s cell phone by taking it apart
and throwing it out of the window of a car while driving down the street.
      Viewing the evidence in the light most favorable to the verdict, we conclude
that sufficient evidence exists to prove beyond a reasonable doubt that Appellant
was aware that a murder had been committed, that he concealed the corpses, and that
he did so intending to impair the availability of the corpses as evidence in a
subsequent investigation or proceeding related to the underlying offense. We
overrule Appellant’s twelfth issue.
      II. Justification Defense
      In his first issue on appeal, Appellant contends that the trial court erred in
holding that Appellant’s justification defenses were irrelevant to a tampering-with-
evidence case. The indictment read, in relevant part, that Appellant “did then and
there, knowing that an offense had been committed, to-wit: murder, intentionally or
knowingly alter or conceal human corpses . . . with intent to impair their availability
as evidence in any subsequent investigation or official proceeding related to the
offense.” Appellant asserts that, given the manner in which the State indicted
Appellant, murder was a required element in the State’s proof and, thus, that
justification defenses were clearly relevant to the case. We disagree.
      As we discussed in our disposition of Appellant’s twelfth issue, one element
of tampering with evidence under subsection (d)(1) requires that the defendant know
about the commission of an offense. See PENAL § 37.09(d)(1); Stahmann, 602
S.W.3d at 576. Appellant’s defensive posture—as well as his posture on appeal—
appears to be that, because Appellant believed his actions were justified, Appellant
did not know that a “crime” had been committed. Appellant’s position misconstrues
the law surrounding justification defenses.
      At the outset, we note that justification defenses only apply to conduct for
which the defendant is currently being prosecuted. See PENAL § 9.02 (“It is a defense
                                           6
to prosecution that the conduct in question is justified under this chapter.” (emphasis
added)). Here, although the indictment expressly defines the underlying offense as
murder, the State was not prosecuting Appellant for murder through this indictment;
rather, Appellant was only being prosecuted for the offense of tampering with
evidence.    Self-defense, then, does not change the nature of the underlying
conduct—murder. Rather, it is a defense to prosecution for the underlying conduct
of murder. Because Appellant’s justification defenses do not apply to the conduct
in question, justification defenses are wholly irrelevant in this case. See id.
      In any event, that the underlying offense may be justified is of no consequence
in determining whether a defendant had knowledge of its commission. Justification
defenses are based on the common law doctrine of confession and avoidance. See
Juarez v. State, 308 S.W.3d 398, 401–04 (Tex. Crim. App. 2010). A justification
defense only excuses culpability to what would otherwise constitute punishable
conduct; it is not something that transforms the underlying conduct so that it no
longer constitutes an offense. See id.; Crayton v. State, No. 03-14-00570-CR, 2016
WL 6068250, at *9 (Tex. App.—Austin Oct. 14, 2016, pet. ref’d) (mem. op., not
designated for publication) (“Thus, the jury’s decision to acquit appellant of murder
based on self-defense does not mean that the murder did not occur; it means only
that appellant claimed, and the jury decided, that the murder was justified.”); see
also Stahmann, 548 S.W.3d at 63 (holding Section 37.09(d)(1) “requires a showing
that the defendant have knowledge that an ‘offense’ occurred[;] it does not require
that the ‘offense’ be committed by the defendant”).
      Here, the underlying offense was murder. Section 19.02(b)(1) clearly states:
“A person commits an offense if he . . . intentionally or knowingly causes the death
of an individual[.]”     PENAL § 19.02(b)(1) (emphasis added).            Nowhere in
Section 19.02 does it state or imply that a person commits the offense of murder only
if the defendant’s conduct is not justified. See id. From the plain language of the
                                           7
statute, then, so long as Appellant knew that he or someone else intentionally or
knowingly caused the death of another individual, then Appellant knew about the
commission of a murder. See id. Whether Appellant believed that he would not be
subsequently convicted for the offense of murder because such conduct was justified
is immaterial to a determination of whether Appellant knew a murder had been
committed. See id. §§ 19.02(b)(1), 37.09(d)(1); Juarez, 308 S.W.3d at 401–04;
Shaw v. State, 243 S.W.3d 647, 659 (Tex. Crim. App. 2007); Crayton, 2016 WL
6068250, at *9–10; Hall v. State, 283 S.W.3d 137, 159 (Tex. App.—Austin 2009,
pet. ref’d). For these reasons, justification defenses are wholly irrelevant to the
charged offense of tampering with physical evidence. The introduction of this legal
concept in conjunction with the charge of tampering with physical evidence would
unnecessarily risk confusing the jury in determining the outcome of this case. We
overrule Appellant’s first issue.
      In his eighth issue, Appellant contends that the trial court abused its discretion
when it allowed three law enforcement officers to testify about the law of
justification defenses. We review a trial court’s decision to admit or exclude
evidence for abuse of discretion. In re J.P.B., 180 S.W.3d 570, 575 (Tex. 2005);
Schmidt v. State, 612 S.W.3d 359, 366 (Tex. App.—Houston [1st Dist.] 2019, pet.
ref’d). A trial court’s decision to permit witness testimony will not be disturbed on
appeal absent a showing of an abuse of discretion. Schmidt, 612 S.W.3d at 366. An
abuse of discretion occurs when the trial court acts without reference to guiding rules
or principles or acts arbitrarily or unreasonably. Id. at 369.
      During a pretrial hearing, the State and the defense counsel discussed with the
trial court the interaction between tampering with evidence and self-defense. The
trial court determined that self-defense was irrelevant to a charge for tampering with
evidence, stating to the defense counsel in clear terms, “[Appellant’s] position is not
tenable.” The trial court further expressed concern over the tendency to mislead,
                                           8
misdirect, or confuse the jury if testimony regarding self-defense was allowed during
the tampering with evidence trial.
      Notwithstanding the trial court’s decision, both the State and the defense
counsel attempted to examine witnesses on the legal issues of murder and self-
defense as applied in the context of Appellant’s trial for tampering with evidence.
The State called Texas Ranger Phil Vandygriff—who participated in the
investigation of the scene and questioning of Appellant—and proceeded to examine
Ranger Vandygriff on the law of murder and self-defense. The State also asked the
same line of questioning to Sergeant Lea Tarter and to a more substantial extent
during the examination of Lieutenant Mike Counts.             All three officers gave
substantially the same testimony: a person commits an offense of murder even if
done in self-defense. On cross-examination, the defense counsel questioned Ranger
Vandygriff—largely without objection from the State—on the same issues
concerning the application of self-defense to murder (and by extension to the
tampering charge).
      Although defense counsel broadly objected each time the State asked a
witness about the interplay between the law of murder and self-defense, the
objections were not based on relevance, lack of expertise, qualification, or testimony
as to matters of pure law. Most of defense counsel’s objections merely asserted that
the witnesses’ statements were a “misstatement of the law.” However, defense
counsel objected to Ranger Vandygriff’s testimony by stating: “That is an improper
question. It invades the province of the jury. It’s not a proper question for the State’s
attorney to ask, and it’s not a proper question for the witness to answer.” The trial
court overruled defense counsel’s objections.
      Appellant now asserts that the trial court erred in allowing the witnesses’
testimonies because such statements constituted legal opinions on the applicability


                                           9
of the law in this case and were mischaracterizations of the relevance of justification
defenses.
      The law is well established: A witness, lay or expert, may not give opinions
on pure questions of law. Great W. Drilling, Ltd. v. Alexander, 305 S.W.3d 688,
696 (Tex. App.—Eastland 2009, no pet.); Anderson v. State, 193 S.W.3d 34, 38
(Tex. App.—Houston [1st Dist.] 2006, pet. ref’d). Additionally, a witness may not
interpret the law for the jury. United Rentals N. Am., Inc. v. Evans, 608 S.W.3d 449,
473 (Tex. App.—Dallas 2020, pet. filed). Pure questions of law are within the
exclusive province of the trial court to determine. Nat’l Convenience Stores, Inc. v.
Matherne, 987 S.W.2d 145, 149 (Tex. App.—Houston [14th Dist.] 1999, no pet.).
It is the trial court’s sua sponte duty to instruct on the law applicable to the case; an
expert witness may not intrude on the functions of the trial court. See TEX. CODE
CRIM. PROC. ANN. art. 36.14 (West 2007); Delgado v. State, 235 S.W.3d 244, 249–
50 (Tex. Crim. App. 2007). Thus, an expert witness cannot interpret or otherwise
express an opinion on the meaning or content of the law in the jurisdiction.
Anderson, 193 S.W.3d at 38 (trial court properly excluded officer’s testimony on the
difference between assault and terroristic threat because that distinction is a matter
of statutory interpretation—a question of law).
      Assuming without finding that Appellant’s objections properly preserved
error, neither Ranger Vandygriff nor the other officers had been adequately qualified
as experts, particularly to testify as to matters of law, the legal definition of murder,
the legal definition of self-defense, and how the two legal theories interact.
Regardless, that is not the role of any witness in a jury trial. See Anderson, 193
S.W.3d at 38. The State, however, propounded questions to the witnesses tending
to elicit answers of pure law on murder and self-defense.
      While Texas courts permit expert witnesses to offer opinions on mixed
questions of law and fact, those opinions must be confined to relevant issues and
                                           10
based on proper legal concepts. Anderson, 193 S.W.3d at 38. Further, the expert
opinions must be helpful to the trier of fact to understand the evidence or to
determine a fact in issue. TEX. R. EVID. 702. In the context of the examination in
this case, murder, self-defense, and their interplay were not relevant.             It is
permissible for experts to be given the law by precise definition or to state the law
themselves if they are properly trained and qualified to express such an opinion, but
only as a predicate to the expert’s application of that law to relevant facts in the case
and giving opinion testimony. See Anderson, 193 S.W.3d at 38. Those are not the
circumstances here. There was nothing the law enforcement officers could add to
the proper instruction given by the trial court on pure matters of law. See United
Rentals N. Am., 608 S.W.3d at 473. Under a proper objection, their testimony on
the law regarding murder, self-defense, or their interaction should have been
excluded. It could not be helpful to the jury, did not include a question that the jury
would be asked, and invited the risk of confusing the relevant issues and misleading
the jury. See id.; see also TEX. R. EVID. 403.
      Even if such testimony constituted error, we hold that any such error would
be harmless. Error in admission of evidence is nonconstitutional and will be
disregarded unless “the error had a substantial and injurious effect or influence in
determining the jury’s verdict.” Schmidt, 612 S.W.3d at 372 (quoting King v. State,
953 S.W.2d 266, 271 (Tex. Crim. App. 1997)). So long as the reviewing court has
“fair assurance that the error did not influence the jury, or had but a slight effect,”
we will not reverse the trial court’s ruling. Id. (quoting Johnson v. State, 967 S.W.2d
410, 417 (Tex. Crim. App. 1998)).
      Here, we can be adequately assured that the error did not influence the jury
because the trial court properly charged the jury and instructed the jury that it was
bound to receive, and must be governed by, the law given by the trial court.
Moreover, the officers’ statements were substantially correct statements of the law.
                                           11
See Jackson v. State, 624 S.W.2d 306, 309 (Tex. App.—Dallas 1981, no pet.).
Whether the officers’ legal opinions were admitted or excluded would not change
the fact that the jury could not consider the law of justification defenses in rendering
its decision. To the contrary, the defense counsel’s repeated attempts to interject the
law of justification defenses into the case invited and made necessary judicial
clarification of the applicable law to prevent confusion on or misconstruction of the
law and from what source the jury may receive it. Although the law should have
come solely from the trial court, the court nevertheless properly ruled that “[s]elf-
defense is not an issue in this case” within the hearing of the jury, and the law,
correctly stated, was given to the jury in the court’s charge with the instruction that
“you are bound to receive the law from the Court in these written instructions and
you shall be governed thereby.” Therefore, we will not disturb the trial court’s
ruling. Appellant’s eighth issue is overruled.
      The remainder of Appellant’s issues are all contingent upon this court finding
that justification is a relevant defensive theory in this case. Specifically, Appellant’s
second, third, and fourth issues concern the trial court’s rulings prohibiting defense
counsel from questioning prospective jurors about justification defenses.
Appellant’s fifth, sixth, and seventh issues concern the trial court’s rulings
preventing defense counsel from presenting evidence relating to justification
defenses. Appellant’s ninth issue concerns the trial court’s denial of his justification
defenses in the court’s charge. Appellant’s tenth issue concerns the trial court’s
ruling permitting the prosecutor to argue that Appellant’s justification defenses had
no relevance to the charge, and Appellant’s eleventh issue challenges the trial court’s
ruling that prohibited defense counsel from arguing Appellant’s justification
defenses. Because of our ruling on Appellant’s first issue, we overrule Appellant’s
remaining issues—two, three, four, five, six, seven, nine, ten, and eleven.


                                           12
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                W. BRUCE WILLIAMS
                                                JUSTICE


April 15, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           13